******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    JOAN T. KLOTH-ZANARD v. DEPARTMENT
             OF SOCIAL SERVICES
                  (AC 36729)
               Gruendel, Alvord and Mullins, Js.
         Argued April 6—officially released May 19, 2015

(Appeal from Superior Court, judicial district of New
               Britain, Prescott, J.)
  Joan T. Kloth-Zanard, self-represented, the appel-
lant (plaintiff).
  Gary G. Williams, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellee (defendant).
                         Opinion

   PER CURIAM. In 2012, the defendant, the Depart-
ment of Social Services, notified the plaintiff, Joan T.
Kloth-Zanard, that it recorded a lien on her real property
in Southbury to secure the repayment of reimbursable
public assistance. The plaintiff thereafter contested that
action, and an administrative hearing followed. In its
notice of decision, the defendant’s hearing officer
denied the appeal, concluding in relevant part that the
plaintiff was ‘‘liable to repay the State of Connecticut
for public assistance issued to her’’ and that the state
‘‘may hold a lien on [the plaintiff’s] real property to
secure [its] claim for all amounts previously paid
. . . .’’ From that decision, the plaintiff then appealed
to the Superior Court pursuant to General Statutes § 4-
183, which affirmed that decision. The plaintiff now
challenges the propriety of that determination.
   Our examination of the record and briefs and our
consideration of the arguments of the parties persuade
us that the judgment should be affirmed. On the facts
of this case, the issues properly were resolved in the
court’s well reasoned memorandum of decision. See
Zanard-Kloth v. Dept. of Social Services, 53 Conn. Supp.
363,     A.3d      (2014). We therefore adopt it as the
proper statement of the relevant facts, issues and appli-
cable law, as it would serve no useful purpose for us
to repeat the discussion contained therein. See Green
v. DeFrank, 132 Conn. App. 331, 332, 33 A.3d 754 (2011).
  The judgment is affirmed.